DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, line 18, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 16926285 Carlioz; Victor et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 16926285 Carlioz; Victor et al.in view of US 20190233114 A1 Fullerton; James A. et al. and further in view of US 8096342 B2 Scruggs; Edward. 
1.	Regarding claim 1 Carlioz teaches, a dual-occupancy aircraft minisuite (fig. 4), comprising: at least one partition configured for at least partially enclosing passenger seating for a first and a second passenger (fig. 4, walls); a pair of opposing inner doors fixed to the at least one partition (fig. 4, element 100) and separated by an egress gap configured for passenger egress from the dual-occupancy aircraft minisuite into an aisle of an aircraft cabin (para 0042, access to the aisle), Carlioz is silent on the size of the egress gap,
However Fullerton teaches, the egress gap including at least 1) a first egress path configured to provide the first passenger access to the aisle (fig, 10, element 300)and 2) a second egress path configured to provide the second passenger access to the aisle, the second egress path adjacent to and independent of the first egress path (para 0062, area 300 “allows free ingress and egress” equal to 2 directions/paths), the pair of opposing inner doors including a forward inner door and a rear inner door (fig. 10, elements 104), each inner door having one or more inner rails set thereinto (fig. 1, element 120) and one or more inner sliders slidably set into the inner rails (fig. 7, element 162),
Scruggs teaches, a pair of opposing intermediate doors (fig. 4A, element 204) including a forward intermediate door and a rear intermediate door (fig. 6C), each intermediate door having one or more outer rails set thereinto (fig. 5A, element 510) and one or more outer sliders slidably set into the outer rails (fig. 4A, element 208), each intermediate door slidably coupled to the corresponding inner door via the one or more inner sliders (fig. 4A, element 208), each intermediate door having an open configuration wherein the intermediate door is aligned with the corresponding inner door (fig. 4A) and a closed configuration wherein the intermediate door extends into the egress gap (fig. 6C), each intermediate door capable of translation between the open and closed configurations via the one or more inner sliders(fig. 5B), and a pair of opposing outer doors (fig. 4A, element 206) including a forward outer door and a rear outer door (fig. 6C), each outer door slidably coupled to the corresponding intermediate door via the one or more outer sliders (fig. 4A, element 210), each outer door having an open configuration wherein the outer door is aligned with the corresponding intermediate door (fig. 4A) and a closed configuration wherein the outer door extends into the egress gap (fig. 6C), the forward and rear outer doors mutually adjacent when in the closed configuration (fig. 6C), and each outer door capable of translation between the open and closed configurations via the one or more outer sliders (fig. 5A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the minisuite taught by Carlioz with the partition assembly in order to “provide a room partition assembly, system, and method that is configured to selectively convert an area onboard a vehicle between different uses.” (Fullerton, para 0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the minisuite taught by Carlioz with the telescoping doors of
Scruggs in order to offer a larger opening compared to a two panel slider (Scruggs, col. 4, lines 9-16).
2.	Regarding claim 2 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: when the forward intermediate door is stuck in the closed configuration and the rear intermediate and rear outer doors are in the open configuration, the first egress path corresponds to the first passenger and the second egress path corresponds to the second passenger, Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
3.	Regarding claim 3 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: when the forward outer door is stuck in the closed configuration and the rear intermediate and rear outer doors are in the open configuration, the first egress path corresponds to the first passenger and the second egress path corresponds to the second passenger Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
4.	Regarding claim 4 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: when the forward outer door is stuck in the closed configuration and the rear intermediate and rear outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
5.	Regarding claim 5 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: when the rear outer door is stuck in the closed configuration and the forward intermediate and forward outer doors are in the open configuration, the first egress path and the second egress path are each no less than a required minimum width Scruggs discloses the claimed invention except for door width.  It would have been an obvious matter of design choice to make door width, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
6.	Regarding claim 6 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: the forward inner door, the forward intermediate door, and the forward outer door are all associated with a first length ; and the rear inner door, the rear intermediate door, and the rear outer door are all associated with a second length  (fig. 6C doors have length).
7.	Regarding claim 8 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein: the forward inner door, the forward intermediate door, and the forward outer door are substantially parallel to a first axis; and the rear inner door, the rear intermediate door, and the rear outer door are all substantially parallel to a second axis (FIG. 6C, doors are parallel).
8.	Regarding claim 9 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 8, Scruggs teaches, wherein the second axis is substantially perpendicular to the first axis, Scruggs discloses the claimed invention except for perpendicular doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate doors for aesthetics or ergonomic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
9.	Regarding claim 10 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are aligned in a continuous curve, Scruggs discloses the claimed invention except for perpendicular doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate doors for aesthetics or ergonomic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
10.	Regarding claim 11 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, Scruggs teaches, wherein at least one of the pair of outer doors includes a handle for transitioning the outer door between the open and closed configurations, the handle configured for operation from the aisle (col. 4 lines 26-30, handle can be on either side).
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz, Fullerton and Scruggs as applied to claims above, and further in view of US 20180223573 A1 Wolfe; Jeffrey A.
11.	Regarding claim 7 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 6, but fails to teach wherein the first length is greater than the second length.
However Wolfe teaches, wherein the first length is greater than the second length (para 0043 “…the door panels as shown in the present disclosure may be of most any size in width, height and thickness.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the minisuite taught by Carlioz with the different length door
panels taught by Wolfe in order to have a “parallel orientation at a position adjacent to either the left or
right door jamb and the doorway” (para 0003).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton and Scruggs
as applied to claims above, and further in view of KR 20110007925  (hereinafter KR25).
12.	Regarding claim 12 Carlioz teaches, the dual-occupancy aircraft minisuite of claim 1, but fails to teach, wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are all associated with an outer face oriented toward the aisle and an inner face opposite the outer face; the inner rails and the outer rails are disposed within the outer face; and the inner sliders and the outer sliders are attached to the inner face.
However KR25 teaches, wherein the pair of inner doors, the pair of intermediate doors, and the pair of outer doors are all associated with an outer face oriented toward the aisle and an inner face opposite the outer face; the inner rails and the outer rails are disposed within the outer face (fig. 3, element 400); and the inner sliders and the outer sliders are attached to the inner face (fig. 3, element 500).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the minisuite  taught by Carlioz with the rail and sliders in order
to be “...installed easily and quickly, thereby reducing installation and maintenance costs.” (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642